In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00376-CV
                               __________________


                         IN THE INTEREST OF E.K.H.

__________________________________________________________________

            On Appeal from the County Court at Law No. 3
                     Montgomery County, Texas
                   Trial Cause No. 20-08-09866-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      Does evidence that none of Mother’s four children lived with her, that Father

and Mother are in an abusive relationship, that Mother admitted she has a prior

criminal conviction for endangering one of her other children, and that Mother failed

to comply with the requirements of her Family Service Plan offer legally and

factually sufficient evidence to support the trial court’s order that Mother

endangered Emilio, her eighteen-month-old son?1 Mother appealed from the order


      1
        We use pseudonyms for the names of the minor and those of his family to
protect the minors’ identities. Tex. R. App. P. 9.8 (allowing courts to protect the
identities of minors in parental-rights termination cases).
                                           1
and argues the evidence is insufficient to support the trial court’s findings

terminating her relationship with Emilio and to support the trial court’s best-interest

finding.2 But after reviewing Mother’s arguments, we conclude the record contains

sufficient evidence to support the trial court’s findings on endangerment and its best-

interest finding, and for those reasons will affirm.

                                     Background

      In August 2021, the Department’s suit against Mother and Father was called

to trial. Mother and Father appeared and testified in the trial. Along with their

testimony, the trial court heard from five other witnesses: (1) Ashley Wiseniske, an

investigator formerly employed by Child Protective Services; (2) Rosalind McCray,

the caseworker the Department assigned to Emilio’s case; (3) Officer Rai Duenas, a

certified peace officer employed by one of the constable offices in Montgomery

County; (4) the CASA supervisor, who testified that she met with Emilio’s parents

and that in July 2021, she visited their home; and (5) the CASA, assigned to Emilio’s

case as of May 2021, who testified that, in her opinion, it was in Emilio’s best interest

for the court to terminate his relationship with Mother and Father.




      2
       The trial court terminated Mother’s rights on three predicate grounds,
condition endangerment, conduct endangerment, and for failing to comply with the
provisions of a court-ordered Family Service Plan. See Tex. Fam. Code Ann. §
161.001(b)(1)(D), (E), (O). The trial court also found that terminating Mother’s
parent-child relationship with Emilio is in Emilio’s best interest. Id. § 161.001(b)(2).
                                           2
      When Mother and Father testified, they explained that they have three children

together, Henry (who is five), David (who is three), and Emilio (the eighteen-month-

old child, and the subject of this proceeding). Besides the children Mother has with

Father, Mother testified she has a son Freddie, age six. Of the children Mother and

Father have together, however, none currently live with the parents in their home.

When the trial occurred, Henry (based on his placement by the Department) was

living with Father’s mother, David (based on his placement by the Department) was

living with Mother’s sister, and Emilio (based on his placement by the Department)

was living in foster care.3 As to Henry, Mother testified that when she sees him, her

visits are supervised. Turning to Freddie, Mother’s oldest child, Mother explained

that Freddie lives with his biological father. Mother testified she has not seen Freddie

in four years. According to Rosalind McCray, the caseworker assigned by the

Department to Emilio’s case, Mother told her that a court order limits the Mother’s

rights to see Freddie.4 For her part, Mother testified she has the right to legally see


      3
         At trial, the Department failed to develop a record that explains why the
Department removed Henry and David from Mother’s home. Instead, the evidence
merely shows that Henry and David were removed and placed with members of
Mother’s and Father’s family. At trial, Father testified Henry has been living with
his Mother for nine or ten months. So even though the record is unclear about why
the children were removed, it appears from Father’s testimony that the Department’s
suit as to Henry’s case was filed in October or November 2020, three or four months
after the Department sued Mother and Father to terminate their rights to Emilio.
       4
         During the trial, the attorney representing the Department neither offered the
court order that McCray referred to when she testified, nor did the Department’s
attorney introduce the order of removal that limits Mother’s rights to visit or contact
                                             3
Freddie, she simply has not done so in the past four years. As to David, the CASA

testified Father told her that he and Mother have not had contact with David. And

Father explained that until shortly before the trial, he did not know where David was

and had not known “[f]or quite a while.”

      During Mother’s testimony, Mother admitted she had been sentenced to

prison after she was convicted of credit card abuse and for endangering a child.

According to Mother, she was taken to prison around six weeks after Emilio was

born and after the trial court revoked the order the trial court issued when it placed

Mother on community-supervision after she pleaded guilty to indictments charging

her with “credit card abuse and child endangerment.” Mother explained the case on

the child-endangerment charge arose from conduct when she was with Henry.5

      And while the evidence before the trial court was not well developed, the

record does contain some evidence that tends to show Mother and Father are in an

abusive relationship, a dynamic that has existed for many years. According to



Freddie to impeach Mother’s testimony that seems to suggest that seeing Freddie is
no more than a voluntary decision that she can change.
       5
         The attorney for the Department didn’t offer a certified copy of the judgment
into evidence of the convictions in either Mother’s credit card abuse case or Mother’s
child endangerment case. See Tex. Penal Code Ann. § 22.041 (Abandoning or
Endangering a Child), § 32.31 (Credit Card or Debit Card Abuse). The better
practice would be for the Department’s attorneys to obtain certified copies of the
judgments of convictions relevant to the Department’s cases so the records in their
cases don’t depend on a parent’s testimony about the statute or statutes relevant to
the parent’s conviction.
                                           4
Mother, Father hit her for the first time in 2017 or 2018. Mother testified Father was

arrested at that time. According to Mother, the prosecutor, at Mother’s request,

dropped the charges that were filed against Father for hitting her when she appeared

in court.

      Besides the incident in 2017 or 2018, Mother testified that in April 2021, after

escaping from Father’s car and entering the mall, she told a police officer who came

to the mall that Father had assaulted her that day. According to Mother, an employee

Mother encountered in the mall called 911 after Mother, while crying, told the store

employee that Father hit her. Mother told the officer to whom she spoke she was

afraid of Father, that Father hit her, had choked her, and that she was “scared of him

and his violence.”

      During the trial, Mother was questioned about what happened to Father after

she reported the incident to police at the mall. Mother admitted that she told the

officer that Father choked her, admitted she told the officer she was scared of Father,

and admitted she told the officer she was afraid of Father’s violence. Even so,

Mother then claimed that she overly dramatized what had really occurred, claiming

she did so merely to enlist the officer to help her keep Father away from her that day.

According to Mother, police arrested Father based on the report she filed. Even

though Mother agreed the report she filed led to Father’s arrest, Mother testified she




                                          5
is now “working with [Father’s] attorney to get [the charges she filed] dismissed.”6

Mother denied her marriage to Father involves domestic violence, and she testified

see needs no help to stay safe.

      Officer Ray Duenas, who stopped Father’s car, testified he saw Father driving

a car and stopped him for violating a traffic law. After stopping Father, officer

Duenas searched Father’s car, found marijuana inside, arrested Father, and charged

him with possession.7 At trial, Officer Duenas testified that he was concerned for the

child in Father’s car because Father said, “he was smoking inside of the vehicle.”

During the stop, Father told Officer Duenas that Mother was in prison. Because

Officer Duenas was concerned about the possibility that the smoke might have

affected the child, he called for a medic, who came to the scene and checked out the

child. Officer Duenas explained that after the medic checked Emilio, Emilio was



      6
         Apart from Mother’s brief and her rather vague testimony, the record
contains little other evidence showing what occurred at the mall or about the event
that led to Mother reporting Father to the police. When the Department’s attorney
questioned Father about whether Father hit Mother, threatened her, or assaulted her
in any way, he said “No.” The Department’s attorney made no effort to impeach
Father, such as by introducing the records of his arrest, the 911 call that caused police
to go to the mall, calling the officer who spoke to Mother at the mall, or offering the
official report filled out by the officer to whom Mother spoke at the mall. The record
also does not show if Father has been indicted by a grand jury as a result of the
complaint Mother filed with the police about the incident Mother reported at the
mall.
       7
         Officer Duenas did not charge Father with driving while intoxicated nor did
the officer testify that Father did not seem to have the normal use of his mental or
physical faculties during the stop.
                                              6
released from the scene. Because Emilio had no one to take him home, Officer

Duenas took the child to his office. He called Child Protective Services and asked

that agency to send someone to come pick the child up.

      The day after Father was arrested for possession of marijuana, the Department

sued Mother and Father and sought an emergency order asking the trial court to give

the Department the authority to take Emilio, temporarily, into custody. In the same

petition, the Department asked the trial court to name the Department as Emilio’s

temporary managing conservator. The petition also asked the trial court to terminate

Mother’s and Father’s parental rights on several grounds, which includes sections

161.001(b)(1)(D) and (E), if the child could not safely be reunited with his parents.

In due course, the trial court, by order, named the Department Emilio’s temporary

managing conservator.

      In October 2020, the trial court, by order, required Mother and Father to

comply with a Family Service Plan. The plan’s stated long-term goal was “Family

Reunification,” but an alternative goal of “Unrelated Adoption” is listed as a

concurrent goal in the plan.8 About a month after the trial court ordered Mother and

Father to comply with the Family Service Plan, Mother was released from prison.

Mother testified that after she was released from prison, she moved to Fort Worth.




      8
       The record shows the Department never amended the Family Service Plans.
                                      7
      When Father testified, he explained he works as a contract laborer, building

fences, pouring concrete, and working on shrimp boats. More recently, Father said

his work has involved providing janitorial services in the greater Dallas-Fort Worth

area. Father also testified about his relationship with Mother. But when asked about

domestic violence, Father denied having ever hit, assaulted, or threatened Mother.

When asked whether he’d been contacted by authorities about allegations of

domestic violence, Father testified: “I can’t recall, ma’am.”

      Turning to the stop, Father testified he was not smoking marijuana before he

was stopped by Officer Duenas that day. And in the trial, Father minimized his past

use of illegal drugs. According to Father, he has used nothing but marijuana in the

past, claiming he began using that drug only a short time before he was stopped.9 As

to Father’s other two older children, Henry and David, Father testified they have

been “through the courts” and have been placed with members of his and Mother’s

families.10 But none of the attorneys questioned Father about the reasons leading to

the Department’s removal of Henry and David from their parents. That said, Father

at one point appears to have suggested being homeless as the reason the Department

took David into its care.



      9
        Father was never asked to define whether the period he was describing was
a period of hours, days, weeks, or months.
       10
          The Department never authenticated or offered into evidence the court
orders relevant to the cases that involved Henry or David.
                                           8
      At trial, Wiseniske, who worked for Child Protective Services for about a year

before leaving the agency in April 2021, testified she responded to a call from her

supervisor and then picked Emilio up from the Montgomery County Constable’s

office before placing Emilio in a foster home. According to Wiseniske, the

Department removed Emilio from his parents because the Department believed

Emilio was being neglected by his parents. On cross-examination, Wiseniske

explained she was dismissed from Child Protective Services because she had an

overwhelming workload, and because she could not fulfill the duties required of her

by her employer.

      McCray, the CPS caseworker, testified that Mother and Father failed to

complete several requirements of their respective Family Service Plans.11 When

asked about the Department’s plans, McCray testified that the Department’s long-

term goal for Emilio is unrelated adoption. Even so, there was no evidence that

Emilio’s current foster family, when the trial occurred, was willing to adopt him.

McCray also testified that she asked Mother and Father whether a relative might be

willing to take Emilio, but they told her they “did not want him moved.” And while



      11
         Among the ways Mother failed to comply with her Family Service Plan,
according to McCray, was that she failed to participate in the random drug tests the
Department requested of her after it removed Emilio and placed him in foster care.
Mother’s plan—one of the exhibits admitted at trial—required Mother to participate
“in all random UAs and hair follicle tests requested by The Department.”

                                         9
McCray testified that she talked with Mother and Father about placing Emilio with

a relative again more recently, and Mother and Father told her again they had no

relatives who were willing to take Emilio. As to the relative that McCray said she

contacted, McCray explained: “One of the relatives informed us that they already

had one of the child[ren] and that they could not take another one.” McCray testified

the Department should, in her opinion, be named primary managing conservator of

Emilio because his parents had not completed their service plans and because Emilio

is doing well, he is healthy. McCray also expressed her opinion that appointing the

Department is “in [Emilio’s] best interest.” McCray testified the Department has

concerns that domestic violence issues exist between the parents, and she was critical

of Mother’s failure to follow through with recommendations made by a counselor

Mother spoke to who recommended that Mother attend classes on domestic violence.

Even so, on cross-examination, McCray admitted the Department never amended

the Family Service Plan to add classes for either Mother or Father to attend on

domestic violence to their plans.

      The CASA supervisor on Emilio’s case testified that, over the course of

handling the case, she met with Mother, Father, and communicated often with the

attorney ad litem who represented Emilio and with Child Protective Services. The

supervisor explained that in July 2021, she visited Father and Mother in their home.

Based on what she observed when visiting the parents’ home, the supervisor thought

                                         10
from what she observed in the home the home would be one that was an appropriate

one for a child. That said, the supervisor explained she has concerns about whether

Emilio’s parents were truthful with her about the reasons they cancelled five earlier

visits she scheduled to see the home, cancelling the visits on the basis the home had

been damaged in a flood. But when the supervisor saw the home, she said she saw

nothing that appeared to have been damaged by a flood.

        The supervisor also mentioned that when visiting the parents, she asked Father

several questions to rule out concerns she had about domestic violence given the

history she had about Father’s conduct in the past. When the supervisor asked Father

about the incident Mother reported to police at the mall, she said Father told her “he

didn’t have an excuse yet because he hadn’t talked to his attorney.” The supervisor

testified Father also said that when he and Mother have altercations, his mother

comes over, talks to his wife, and then tells him to “take a walk and leave the home.”

When asked for her opinion about Emilio’s best interest, the supervisor said she

thought Emilio would best be served by the court terminating Mother’s and Father’s

parental rights because Mother and Father failed to complete the services required

by their plans, failed to bond with Emilio, and that safety concerns existed for Emilio

based on an ongoing history of domestic violence and instability in the parents’

home.




                                          11
      The testimony of Emilio’s CASA also favors the trial court’s finding

terminating Mother’s and Father’s relationship with Emilio. The CASA testified that

until recently, Mother and Father had not visited Emilio in person. In the CASA’s

opinion, the parents and Emilio had not bonded. The CASA put it this way: “[Emilio]

doesn’t really have an idea who they are.” To be sure, the CASA acknowledged that

Mother and Father exercised their visitation rights virtually (over the internet) given

the limitations related to the Covid-19 pandemic. These restrictions were imposed

for in-person visits in foster homes by the Department. The CASA expressed a

concern that Mother and Father had not complied with the random drug testing

required by their respective Family Service Plans, explaining that when their drug

tests were scheduled, “they just never [took] place.” When asked for her opinion

about terminating Mother’s and Father’s parental rights, the CASA testified that in

her opinion, terminating Mother’s and Father’s parental rights is in Emilio’s best

interest. Finally, the CASA addressed Emilio’s current placement, explaining Emilio

is a happy, healthy, and well-adjusted child.

      In the end, the trial court found that terminating Mother’s and Father’s

parental rights is appropriate under subsections D, E, and O of the Family Code.12

Along with these predicate findings, the trial court found that terminating Mother’s




      12
        See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (O).
                                      12
and Father’s rights to Emilio is in his best interest.13 Mother appealed from the trial

court’s order. Father, however, did not.

                                 Standard of Review

      In a case terminating the relationship between a parent and a child, the

Department must prove that at least one of the statutory grounds for terminating the

relationship exists and prove that terminating the relationship is in the child’s best

interest.14 Both the evidence presented to establish the grounds for termination and

the best-interest finding must be proven by clear and convincing evidence.15 Clear

and convincing evidence is the “measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.”16

      When, as here, the parent appeals complaining that there is not enough

evidence to support the trial court’s conduct endangerment or its condition

endangerment findings, we review the evidence admitted during the trial and

determine whether it allowed the trial court, acting as a reasonable factfinder, to form

a firm belief or conviction the parent endangered the child.17 In our review, we



      13
         See id. § 161.001(b)(2).
      14
         Id. § 161.001(b)(1)(A)-(U), (b)(2).
      15
         Id. § 161.001(b); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005).
      16
         Tex. Fam. Code Ann. § 101.007.
      17
         In re N.G., 577 S.W.3d 230, 237 (Tex. 2019) (holding that in an appeal, the
reviewing court must review the parent’s issues that complain about the conduct
                                           13
examine “the evidence in the light most favorable to the [trial court’s] finding to

determine whether [the court, acting reasonably,] could have formed a firm belief or

conviction that its finding was true.”18 In deciding whether the evidence supports the

findings challenged in an appeal, we consider whether the inferences the trial court

drew from the evidence are “reasonable and logical[.]”19 And since the trial court,

acting as a factfinder, may reasonably infer facts from proof of other facts if those

inferences are also reasonable, we must assume “the factfinder resolved disputed

facts in favor of its finding” for any findings it could reasonably infer from the facts

proven in the trial.20

       Because we assume the trial court made all findings required that match its

verdict, we “disregard all evidence that a reasonable factfinder could have

disbelieved or found to have been incredible.”21 Even though we disregard the

evidence that a trial court could reasonably disbelieve, we do not disregard it when

examining the record to see if it is sufficient to support the findings the trial court

made when terminating a parent’s rights.22 Instead, when conducting a legal-

sufficiency review, we examine all the evidence and determine whether the record


endangerment and condition endangerment findings based on the parent’s right to
due process).
      18
         In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002).
      19
         In re E.N.C., 384 S.W.3d 796, 804 (Tex. 2012).
      20
         In re J.F.C., 96 S.W.3d at 266.
      21
         Id.
      22
         Id.
                                         14
shows a reasonable factfinder could have terminated the parent’s relationship with

her child after considering the evidence that favors the trial court’s findings and the

evidence the factfinder could not have reasonably disregarded or ignored even

though that evidence might have favored another ruling.23

      Mother also argues the evidence is factually insufficient to support the trial

court’s judgment. In conducting a factual sufficiency review, we determine whether

the evidence admitted at trial allowed a reasonable factfinder to form a firm belief

or conviction that the facts the Department needed to prove to prevail are true.24 In

our review, we credit all evidence favoring the Department on the claims on which

it prevailed at trial if the evidence that supports that claim is clear and convincing.25

But we also consider any evidence admitted during the trial that is contrary to the

factfinder’s verdict to decide whether the factfinder, in face of the conflicting

evidence, could have resolved the dispute in the Department’s favor.26 If the

factfinder could not have formed a firm belief or conviction that the Department’s

claims were true in light of all the evidence admitted in the trial, we will find the

evidence insufficient to support the verdict, declare the verdict unsupported by clear

and convincing evidence, and order a new trial.27


      23
         Id.
      24
         Id.
      25
         Id.
      26
         Id.
      27
         Id.
                                           15
      Besides challenging the predicate findings relevant to the subsection D, E, and

O grounds, the grounds the trial court relied on when terminating Mother’s rights,

Mother argues the evidence is insufficient to support the trial court’s best-interest

finding. When reviewing a best-interest finding, we measure the evidence against

the various factors listed in the Family Code and those discussed in Holley.28 If the

evidence conflicts on the question about whether terminating the parent-child

relationship is in the child’s best interest, the factfinder may reasonably choose

between the alternatives, and it may do so by weighing some evidence more heavily

than it weighs other evidence in deciding what outcome will best serve the child’s

interests.29 Still, evidence relevant to predicate findings is often also relevant to the

factfinder’s best-interest finding, if the evidence on the predicate finding is clear and

convincing.30

                   Sufficiency of the Evidence – The Condition
                Endangerment and Conduct Endangerment Findings

      In issues one and two, Mother argues the evidence is legally and factually

insufficient to support the trial court’s findings of condition endangerment and

conduct endangerment, the predicate grounds for terminating a parent-child




      28
         Tex. Fam. Code Ann. § 263.307(b); Holley v. Adams, 544 S.W.2d 367, 371-
72 (Tex. 1976).
      29
         See In re A.P., 184 S.W.3d 410, 414 (Tex. App.—Dallas 2006, no pet.).
      30
         Tex. Fam. Code Ann. § 161.001(b)(1), (2).
                                         16
relationship under subsections 161.001(b)(1)(D) and (E).31 While similar, the

subsections are not identical. Under subsection D, the Department had to prove, by

clear and convincing evidence, that Mother knowingly placed or allowed Emilio to

remain in conditions or surroundings that endangered his physical or emotional well-

being.32 Under subsection E, the Department needed to prove, by clear and

convincing evidence, that Mother knowingly placed Emilio with a person or allowed

him to remain in a condition with a person who engaged in conduct that endangered

Emilio’s well-being.33 Under either subsection D or E, the term endanger means

“expose to loss or injury; to jeopardize.”34 Generally, a parent’s conduct that subjects

a child to a life of uncertainty and instability endangers a child’s physical and

emotional well-being.35

      Often, evidence used to establish violations of subsections D and E overlaps.

Subsection D doesn’t require evidence that a parent engaged in conduct multiple

times, and evidence that a parent engaged in either acts or omissions that endangered




      31
         Id. § 161.001(b)(1)(D), (E).
      32
         Id. § 161.001(b)(1)(D).
      33
         Id. § 161.001(b)(1)(E).
      34
         In re J.F.-G., 627 S.W.3d 304, 313 (Tex. 2021) (quoting Endanger,
WEBSTER’S NEW TWENTIETH CENTURY DICTIONARY OF THE ENGLISH LANGUAGE
599 (1976)).
      35
         See In re J.O.A., 283 S.W.3d 336, 345 n.4 (Tex. 2009) (citing In re R.W.,
129 S.W.3d 732, 739 (Tex. App.—Fort Worth 2004, pet. denied)).
                                        17
a child, even a single act or omission may suffice.36 Allegations involving subsection

D violations require that courts examine the period before the Department removed

the child from the home to evaluate the parent that placed or allowed the child to

remain in a condition that endangered the child’s physical or emotional well-being.37

In contrast, allegations involving subsection E violations, may be “based on conduct

both before and after removal.”38

      In cases involving claims to terminate a parent’s rights to a child, domestic

violence may be considered by the finder of fact as evidence that a parent has

engaged in conduct or created a condition that endangers a child.39 “[A]busive or

violent conduct by a parent or other resident of a child’s home may produce an

environment that endangers the physical or emotional well-being of a child.”40

      Here, the evidence elicited in the trial allowed the trial court, acting

reasonably, to form a firm conviction or belief that Mother was a victim of domestic


      36
          In re L.E.S., 471 S.W.3d 915, 925 (Tex. App.—Texarkana 2015, no pet.)
(citing In re A.B., 125 S.W.3d 769, 776 (Tex. App.—Texarkana 2003, pet. denied)).
       37
          Id. (citing In re L.C., 145 S.W.3d 790, 795 (Tex. App.—Texarkana 2004,
no pet.)).
       38
          In re A.L.H., 515 S.W.3d 60, 93 (Tex. App.—Houston [14th Dist.] 2017,
pet. denied) (citing In re S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston [14th
Dist.] 2014, pet. denied)).
       39
          See In re K.P., No. 09-13-00404-CV, 2014 Tex. App. LEXIS 9263, at *39
(Tex. App.—Beaumont Aug. 21, 2014, no pet.) (mem. op.); In re C.J.O., 325 S.W.3d
261, 265 (Tex. App.—Eastland 2010, pet. denied).
       40
          In re Z.L.M., No. 09-14-00457-CV, 2015 Tex. App. LEXIS 1097, at *10
(Tex. App.—Beaumont Feb. 5, 2015, no pet.) (mem. op) (quoting In the Interest of
J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no pet.)).
                                          18
violence and that Mother was refusing to address the issue. The incidents involved

a similar pattern, Father hit Mother, Mother contacted the police, filed a report, and

then contacted authorities to get any charges filed dropped after authorities brought

charges against Father based on Mother’s report. But as compared to the incident in

2017 or 2018, the incident in 2021 involved more violence—it involved kicking and

choking, not just hitting. Simply put, the trial court had the right to consider whether

the evidence revealed an ongoing pattern of domestic violence, a pattern Mother was

contributing to by ignoring and creating a danger to Emilio’s physical safety and

emotional well-being too.

      That said, there is more here than just simply a history of domestic violence

to support the trial court’s conclusion that Mother violated subsections D and E.

Importantly, Mother admitted that she had, before Emilio was born, pleaded guilty

to endangering her child Henry. While Mother was not pronounced guilty when she

pleaded guilty to endangering Henry, the record still shows the trial court found her

guilty of endangering a child and shows she was sentenced to prison for endangering

Henry about six weeks after Emilio was born.

      The standard of review that applies to our review of the appeal of a parental

rights termination case requires that we review all evidence admitted in the trial. As

applied here, that includes Mother’s testimony admitting to a conviction for

endangering Henry, even though the Department didn’t create a record that includes

                                          19
a copy of the judgment of conviction relevant to Mother’s conviction for

endangering Henry.41 Under Texas law, a defendant commits an offense of

abandoning or endangering a child by either:

      (1) . . . intentionally abandon[ing] the child in any place under circumstances
          that expose the child to an unreasonable risk of harm; [or]

      (2) . . . intentionally knowingly, recklessly, or with criminal negligence, by act
          or omission, engag[ing] in conduct that places a child younger than 15
          years in imminent danger of death, bodily injury, or physical or mental
          impairment.42

So while Mother’s conduct about endangering Henry occurred before Emilio was

born, the trial court could still consider it in deciding whether Mother engaged in

conduct that endangered Emilio since the conduct that lies at the heart of the




      41
          In re J.F.C., 96 S.W.3d at 266. As an aside, we note that Mother says in her
brief that her “criminal history was admitted into evidence.” But her statement is
inaccurate, the record simply does not include Mother’s conviction for endangering
Henry. Mother supports the statement she made in her brief by citing the Court to
Petitioner’s Exhibits P-7 through P-13. As to these exhibits, the record shows the
following: (1) P-7 is a Health and Human Services report, a report that concerns suits
affecting Mother’s parent-child relationships as of October 20, 2020; (2) P-8 and P-
9 are not in the appellate record before the Court; (3) P-10 is a Judgment of
Conviction relevant to Father’s conviction for Possession of Marijuana, the
conviction that relates to his arrest in Montgomery County; and (3) P-11 through P-
13 are not in the appellate record. The record does not show the Department (or any
other party) offered Exhibits P-8, P-9, P-11, P-12, or P-13 into evidence during the
trial.
       42
          Tex. Penal Code Ann. § 22.041(c).
                                           20
matter—what standard does Mother follow when taking care of her children, and

does that standard endanger Emilio’s physical and emotional well-being?43

      Together with considering Father’s history of abusive conduct toward Mother

and Mother’s history of endangering Henry, the trial court also heard testimony that

Mother’s other children were being cared for by other adults. The evidence

established that Mother’s oldest child, Freddie, lives with his father. Mother has not

seen him in four years, and she expressed no real desire to see him. To be fair, Mother

didn’t say she did not want to see Freddie, just that she hasn’t seen him in four years

even though she could. As to Henry—the child Mother pleaded guilty to

endangering—Mother testified she sees Henry, but her visits with him are

“supervised;” according to Father, the visits are supervised by his mother and father,

which according to Father is where Henry lives. According to Father, David now

lives with Mother’s sister because that’s where the Department placed him after

removing him from his home when David became homeless.44 Father admitted that

he learned just a week before the trial that David was living with his sister-in-law


      43
          See In re M.D.M., 579 S.W.3d 744, 764 (Tex. App.—Houston [1st Dist.]
2019, no pet.) (“In determining whether the Department has established that the
parent engaged in an endangering course of conduct, we may consider evidence
concerning how a parent has treated another child or spouse.”); Jordan v. Dossey,
325 S.W.3d 700, 724 (Tex. App.—Houston [1st Dist.] 2010, pet. denied) (“Evidence
as to how a parent has treated another child or spouse is relevant regarding whether
a course of conduct under section E has been established.”).
       44
          At trial, the Department’s attorney didn’t ask Mother any questions about
David or why the Department had to remove David from her home.
                                           21
and before that, he had not known where David was living “[f]or quite a while.”

From Father’s testimony, the trial court could have inferred that Mother didn’t know

where David was until shortly before trial and that she hadn’t known for some time

either.

          From the evidence as a whole, we conclude the trial court could have formed

a firm belief or conviction that terminating Mother’s parental rights to Emilio was

proper under subsections D and E.45 As the sole factfinder, the trial court could

reasonably find that Mother was in a relationship involving domestic abuse and that

she had, in the past, placed a child in circumstances that exposed the child to an

unreasonable risk of harm. The trial court could have also formed a firm belief or

conviction that Mother, based on her conduct, continues to ignore the danger that

domestic violence posed to Emilio, disregarding that danger based on her conduct,

even though she was on notice the danger exists.46 We overrule Mother’s first two

issues.

                               The Best-Interest Finding

          In issue four, Mother contends the evidence is legally and factually

insufficient to support the trial court’s best-interest finding. Under the Family Code,



          45
       See In re J.F.C., 96 S.W.3d at 264-65.
          46
       See In re S.R., 452 S.W.3d at 360 (subsections D and E both use the term
endanger, which means “to expose a child to loss or injury or to jeopardize a child’s
emotional or physical health[]”).
                                        22
there is a strong presumption that keeping a child with a parent is in the child’s best

interest.47 Even so, it is also presumed “the prompt and permanent placement of the

child in a safe environment is . . . in the child’s best interest.”48 When determining

whether terminating the parent-child relationship is in the child’s best interest, we

consider the non-exclusive factors identified by the Texas Supreme Court in Holley

v. Adams.49

      In a best-interest analysis, courts focus on the best interest of the child, not the

best interest of the parent.50 Often, the evidence that supports the predicate findings

on the D and E grounds may also support the trial court’s best-interest finding.51 And


      47
          Tex. Fam. Code Ann. § 153.131(b); see also In re R.R., 209 S.W.3d 112,
116 (Tex. 2006) (noting that a “strong presumption” exists favoring keeping a child
with its parent).
       48
          Tex. Fam. Code Ann. § 263.307(a).
       49
          In Holley, the Texas Supreme Court used these factors when reviewing the
best-interest finding:
       • the child’s desires;
       • the child’s emotional and physical needs, now and in the future;
       • the emotional and physical danger to the child, now and in the future;
       • the parenting abilities of the parties seeking custody;
       • the programs available to assist the party seeking custody;
       • the plans for the child by the parties seeking custody;
       • the stability of the home or the proposed placement;
       •the parent’s acts or omissions that reveal the existing parent-child
       relationship is improper; and
       • any excuse for the parent’s acts or omission
Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976).
       50
          Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 86
(Tex. App.—Dallas 1995).
       51
          In re T.R.S., No. 09-18-00482-CV, 2019 Tex. App. LEXIS 4913, at *15
(Tex. App.—Beaumont June 13, 2019, no pet.) (“The same evidence that supports a
                                            23
the Department need not present evidence to support each of the Holley factors, as

the lack of evidence on some factors will not preclude the factfinder from forming a

strong conviction that terminating the parent-child relationship is in a child’s best

interest, particularly when the evidence is undisputed that the parent endangered the

child.52 As the reviewing court, the question we must decide is whether the record,

when considered as a whole, supports the trial court’s best-interest finding.53

      Turning to the Holley factors, the evidence allowed the trial court to conclude

that Mother and Father did not, during their marriage, provide the children with a

stable home. The court heard testimony that Mother has periodically suffered from

periods of homelessness. For nine months, Mother was incarcerated, and during part

of that time Father lived in various places while he worked as a day laborer and on

shrimp boats. And already noted, the trial court found Mother engaged in conduct

that endangered Henry. The trial court could rely on that finding in deciding it was

not in Emilio’s best interest for the court to return him to Mother and place him in

her custody. Likewise, the trial court heard evidence sufficient to allow it to find that

Mother and Father were in an abusive relationship. Mother was in denial her

relationship with Father posed a danger to the safety and well-being of her children,



trial court’s findings under subsections D, E, and O may also be relevant to the trial
court’s best-interest finding.”).
        52
           In re C.H., 89 S.W.3d 17, 27 (Tex. 2002).
        53
           Id. at 28.
                                           24
including Emilio, as when charges were filed against Father, Mother worked to have

the charges dismissed. Finally, the trial court heard testimony showing Mother failed

to take the random drug tests required by her court-ordered Family Service Plan.

From that evidence, the trial court had a right to infer that Mother was using an

illegal substance, a substance that likely explained to some extent the reasons she

was homeless, the reasons none of her children were living with her, and the reasons

she allowed herself to remain a victim of domestic abuse.

      There was also evidence that Mother failed to bond with Emilio. But we weigh

that evidence against the evidence showing the Department imposed restrictions that

limited in-person visits with Emilio while the suit was pending before the court.

Even so, the evidence shows that Emilio, now eighteen months old, has not bonded

with his parents.

      The trial court also heard testimony that currently, Emilio is “a very happy

child” who “likes to play with toys that make noise or music.” There is also evidence

showing he “smiles at everybody.” Before entering the foster care system, Emilio

was behind on his immunization schedule, but as of trial, Emilio was current on his

immunizations. The Department testified about its long-term goal for Emilio, an

unrelated adoption. Even though Emilio’s current foster family (because of the ages

of the foster parents) is unwilling to adopt Emilio, there are no barriers to adoption,

according to McCray.

                                          25
      We recognize that a parent’s rights to raise a child “are of constitutional

magnitude,” but a parent’s rights as a parent are not absolute.54 Mother simply has

no right to put her interests above Emilio’s and sacrifice his physical safety and

emotional well-being to preserve the relationship she desires to have with him.

Nothing at trial shows that the past patterns of conduct that Mother and Father

engaged in changed and would not recur.

      We hold the trial court did not abuse its discretion by preferring an outcome

that placed Emilio in a stable, safe, and permanent placement over the outcome

Mother preferred. While Emilio’s current foster family is not an adoptive placement,

there is evidence that Emilio is adoptable and is currently in a safe, stable, and loving

home.55

      Deferring to the trial court’s role as the sole arbiter of the facts, as we must,

we hold the trial court did not abuse its discretion by preferring a stable, safe, and

permanent placement of the children over the outcome Mother preferred. To prove

what outcome is in a child’s best interest, the Department need not produce evidence

in the trial on each factor used to decide whether terminating the parent-child




      54
      Id.
      55
      See In re C.H., 89 S.W.3d at 28 (lack of evidence about definite plans for
permanent placement and adoption cannot be the dipositive factor).
                                     26
relationship is in the child’s best interest.56 We conclude the record contains legally

and factually sufficient evidence to support the trial court’s finding that terminating

Mother’s rights is in Emilio’s best interest.57 Because Mother’s fourth issue lacks

merit, it is overruled.

                                  Conservatorship

       In her fifth issue, Mother contends that by appointing the Department as

Emilio’s sole managing conservator, the trial court abused its discretion. On appeal,

we review a trial court’s conservatorship determination using an abuse of discretion

standard, meaning we may reverse the ruling only if the decision is arbitrary and

unreasonable.58 In our review, we consider whether the trial court had sufficient

information on which to exercise its discretion, and whether the trial court erred in

applying its discretion.59

       On appeal, Mother argues a presumption favors awarding custody of the child

to the child’s parent.60 Yet when the trial court terminated the parent-child




       56
          See id. at 27 (“But we have never held that these considerations are
exhaustive, or that all such considerations must be proved as a condition precedent
to parental termination.”).
       57
          See Tex. Fam. Code Ann. §§ 161.001(b)(2), 263.307(a); see also In re
J.F.C., 96 S.W.3d at 266; Holley, 544 S.W.2d at 371-72.
       58
          In re J.A.J., 243 S.W.3d 611, 617 (Tex. 2007).
       59
          In re P.N.T., 580 S.W.3d 331, 360 (Tex. App.—Houston [14th Dist.] 2019,
pet. denied).
       60
          See Lewelling v. Lewelling, 796 S.W.2d 164, 166 (Tex. 1990).
                                          27
relationship, the parent is no longer the “parent” of the child.61 So the question we

must decide is whether the trial court abused its discretion by choosing not to name

the former parent as the managing conservator of the child, rather than the managing

conservator the trial court chose to name.

      Section 161.207(a) of the Family Code, requires that trial courts after

terminating the parent-child relationship of both parents to the child to “appoint a

suitable, competent adult, the Department of Family and Protective Services, or a

licensed child-placing agency as managing conservator of the child.”62 Thus, when

the trial court appoints the Department as the child’s sole managing conservator, the

appointment is considered a “consequence of the termination” under section

161.207.63

      Simply put, the evidence provides no support for Mother’s claim that the trial

court should have appointed Mother as Emilio’s conservator. Mother’s rights were

terminated because she endangered Emilio, so the trial court did not abuse it

discretion by refusing to appoint someone the evidence reveals is not a suitable and

competent adult for managing the child.64 And nothing in the record shows the trial


      61
          See Z.A.R. v. Tex. Dep’t of Family and Protective Servs., No. 14-20-00511-
CV, 2020 WL 7866800, at *15 (Tex. App.—Houston [14th Dist.] Dec. 31, 2020,
pet. denied) (mem. op.).
       62
          Tex. Fam. Code Ann. § 161.207.
       63
          In re V.A., 598 S.W.3d 317, 334 (Tex. App.—Houston [14th Dist.] 2020,
pet. denied); see also In re D.N.C., 252 S.W.3d 317, 319 (Tex. 2008) (per curiam).
       64
          See Tex. Fam. Code Ann. § 161.207.
                                          28
court’s decision appointing the Department—the agency identified by the Family

Code as an eligible managing conservator—was arbitrary or unreasonable.65 We

overrule Mother’s fifth issue.

                                     Conclusion

      Given our conclusion that the evidence supports the findings the trial court

made under subsections D and E and the trial court’s best-interest finding, we need

not resolve Mother’s third issue, Mother’s issue challenging the trial court’s finding

that Mother violated the requirements of her court-ordered Family Service Plan.66

      Thus, the Order of Termination in trial court cause number 20-08-09866-CV

is

      AFFIRMED.



                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice


Submitted on February 24, 2022
Opinion Delivered April 7, 2022

Before Kreger, Horton and Johnson, JJ.




      65
        See id.
      66
        Tex. R. App. P. 47.1.
                                         29